Citation Nr: 0612747	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-09 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to the service-connected 
right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from April 1989 to April 
1993.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from an October 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The issue of service connection for a left shoulder disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of any current 
right hearing loss that is of sufficient severity to 
constitute a disability for which service connection can be 
granted under applicable VA regulation.

2.  There is no competent medical evidence of any current 
left hearing loss that is of sufficient severity to 
constitute a disability for which service connection can be 
granted under applicable VA regulation.

3.  There is no competent medical evidence of any current 
tinnitus.


CONCLUSIONS OF LAW

1.  The appellant does not have hearing loss in either ear 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2005).

2.  The appellant does not have tinnitus in either ear that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his service connection claims by correspondence 
dated in June 2002, and August 2005.  These documents 
informed the appellant of VA's duty to assist and what kinds 
of evidence the RO would help obtain.  

In those letters, in the Statement of the Case (SOC) and in 
the Supplemental Statements of the Case (SSOC), the RO 
informed the appellant about what was needed to establish 
entitlement to service connection for hearing loss and for 
tinnitus.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005) or the implementing regulations found at 
38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA obtained the appellant's service 
medical records.  VA and private medical records were 
obtained and associated with the claims file.  The appellant 
was informed about the kind of evidence that was required and 
the kinds of assistance that VA would provide and he was 
supplied with the text of 38 C.F.R. § 3.159.  The appellant 
did not provide any information to VA concerning available 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.  Therefore, there is no duty to assist or notify 
that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  Although the RO did not advise 
the veteran of such information, because the claims of 
service connection for hearing loss and tinnitus are being 
denied, the questions of an appropriately assigned evaluation 
and the effective date for a grant of service connection are 
not relevant.  Proceeding with this matter in its current 
procedural posture would not therefore inure to the 
appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  

Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The determination of whether a veteran has a current hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability for VA purposes when the threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  "[W]hen audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  The Court explained 
that the threshold for normal hearing is from 0 to 20 
decibels and that higher threshold levels indicate some 
degree of hearing loss.  Hensley, at 157.  The Court further 
opined that 38 C.F.R. § 3.385 operates only to establish when 
a hearing loss can be service connected.  Hensley at 159.  It 
was also found that, regardless of when the criteria of 
38 C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.

The appellant's service entrance examination was conducted in 
March 1989, and he did not mention any problems with his 
hearing or with ringing in his ears.  The service medical 
records did not include any complaints of, diagnosis of, or 
treatment for tinnitus, ringing of the ears or hearing loss.  
The appellant underwent audiometric testing on three 
occasions during service and none of the puretone threshold 
results (in decibels) in either ear met the criteria for 
hearing loss delineated in 38 C.F.R. § 3.385.

The post-service medical records include private and VA 
medical treatment records.  None of these records include any 
complaints of, diagnosis of, or treatment for, any hearing 
loss or tinnitus or ringing of the ears.  The most current 
medical evidence of record is dated in 2005; the appellant 
underwent a VA clinic new patient history and physical in 
March 2005.  The list of diagnoses generated as a result of 
that physical does not include hearing loss or tinnitus.

The Board has considered the appellant's written statements 
submitted in support of his arguments that he has hearing 
loss and tinnitus as a result of his service.  To the extent 
that his statements represent evidence of continuity of 
symptomatology, without more, the appellant's statements are 
not competent evidence of a diagnosis of hearing loss or 
tinnitus, nor do they establish a nexus between a medical 
condition and his military service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Furthermore, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The regulation at 
38 C.F.R. § 3.385 defines hearing disability for VA purposes.  
That regulation prohibits a finding of hearing disability 
where threshold hearing levels at 500, 1000, 2000, 3000, and 
4000 Hz are all less than 40 decibels and at least three of 
those threshold levels are 25 decibels or less.  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

In order for the appellant to be granted service connection 
for hearing loss, there must be evidence of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v.  
Derwinski, 2 Vet. App. 141, 143 (1992).  While the appellant 
has shown exposure to acoustic trauma in-service, there is no 
medical evidence of record that establishes the existence of 
any pertinent level of hearing loss of 40 decibels or 
greater, or three levels greater than 25 decibels, or a 
speech recognition score less than 94 percent in either ear.  
Likewise, there is no competent medical evidence of record 
that establishes the existence of tinnitus in either ear.  
Accordingly, there is no evidence that the appellant 
currently has any right or left hearing loss disability that 
meets the criteria set forth in 38 C.F.R. § 3.385.  Nor is 
there any evidence that the appellant currently has any 
tinnitus.  Therefore, the appellant's claims for service-
connected disability benefits for hearing loss and tinnitus 
cannot be granted.  

After consideration of the entire record and the relevant 
law, the Board finds that the preponderance of the evidence 
is against the appellant's service connection claims for 
hearing loss and tinnitus.  Because the preponderance of the 
evidence is against each of these claims, the benefit-of-the-
doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir.).


ORDER

Service connection for hearing loss and tinnitus is denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded to the RO for action as described below.

The appellant is service-connected for a right shoulder 
disability.  A VA physician opined, in December 2003, that 
the appellant's current left shoulder condition was likely 
caused by an injury that occurred while he was working as a 
bail bondsman.

A private medical record dated in September 2001 indicates 
that the appellant had injured his left shoulder three months 
prior to the clinic visit.  He said that he was lowering 
himself from a ceiling and that his right hand slipped 
causing him to have to hang by his left arm.  The December 
2003 VA opinion states that this was the injury that caused 
the left rotator cuff tear.  

Review of the medical evidence of record reveals that the 
appellant was referred by a primary care physician for 
radiographic imaging studies of his left shoulder in June 
2001; this same physician later referred the appellant to a 
specialist for treatment of the left shoulder injury.  
However, the evidence of record does not include any medical 
records from that primary care physician.  The March 2005 VA 
medical records also contain a reference to this primary care 
physician.  VA is, therefore, on notice of records that may 
be probative to the claim.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Consequently, these private primary care 
medical records should be obtained.

In addition, there is no medical opinion of record as to 
whether or not there is any etiological relationship between 
the service-connected right shoulder disability and the 
accident that resulted in the left shoulder injury in June 
2001.  

Therefore, a determination has been made that additional 
development is necessary in the current appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 205) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2005) is completed.  In particular, the 
RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim for service 
connection for PTSD and of what part of 
such evidence he should obtain and what 
part the Secretary will attempt to obtain 
on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002).  The appellant 
should be told to submit all pertinent 
evidence he has in his possession.

2.  The RO should also give the appellant 
opportunity to provide any additional 
details concerning the occurrence of the 
left shoulder injury in June 2001; 
including work incident reports, 
emergency room reports, Workers 
Compensation claims and reports, police 
reports, third party statements 
containing verifiable information 
regarding the injury and any other 
information which could be used to 
substantiate the claim.

3.  The RO should contact the appellant to 
obtain the names and addresses of all 
medical care providers, private or 
government, who treated him for the left 
shoulder injury at the time of its 
occurrence (June 2001), in particular, Dr. 
Nabil Cyleman.  After securing the 
necessary release(s), the RO should obtain 
those records that have not been 
previously secured.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

4.  After the above-requested development 
has been completed, the RO should again 
review the record, including any newly 
acquired evidence, and re-adjudicate the 
issue on appeal.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate legal 
theories, including Allen v. Brown, 7 
Vet. App. 439 (1995).  The readjudication 
should include consideration of whether 
the appellant's left shoulder injury in 
2001 was causally or etiologically 
related to his service-connected right 
shoulder disability.  (If any additional 
development, such as the scheduling of an 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate this issue, especially in 
light of any newly received treatment 
records or opinions, that development 
should be accomplished.)

5.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any requested medical opinion or 
report does not include fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner or reviewer for corrective 
action.

6.  Thereafter, the RO should 
readjudicate the left shoulder service 
connection claim, including on a 
secondary basis.  If the benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


